Memorandum. The order of the Appellate Division should be affirmed. Statements made to the police by defendant and one Russell were found to have been voluntary. While defendant’s statements themselves were properly excluded at a trial held after the announcement of the decision in Miranda v Arizona (384 US 436 [June 13, 1966]) for failure of the police to have given the Miranda warnings (Johnson v New Jersey, 384 US 719), the testimony of witnesses whose names defendant had furnished during the course of his interrogation was properly admitted (Michigan v Tucker, 417 US 433; cf. People v Mendez, 28 NY2d 94). Nor was it error to have admitted in evidence defendant’s pistol which had been seized pursuant to a search warrant issued on information supplied by Russell as well as by defendant, since defendant had no standing to complain of the failure of the police to give Miranda warnings to Russell (cf. People v Cefaro, 21 NY2d 252; Alderman v *929United States, 394 US 165; Jones v United States, 362 US 257).
No timely objection having been raised, defendant’s assertion of error as to the receipt of testimony that he had admitted to other killings has not been preserved for our review.
Chief Judge Breitel and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Cooke concur in a memorandum.
Order affirmed.